DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 8/30/2021.
           Claims 1-5, 9-10, and 12-20 are currently pending.
           Claims 1, 10, 12, and 13 have been amended.
           Claims 1, 12, and 13 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “….a positioner with a device section for supporting the device under test, wherein the positioner is configured to move the device section in three dimensions; at least one link antenna for establishing communication with the device under test and a plurality of different measurement antennas, wherein the measurement antennas are arranged in the anechoic chamber and are designed to carry out a total radiated power measurement; a reflector for the signal of the link antenna, the reflector being arranged in the anechoic chamber, wherein the shortest propagation path of signals of the at least one link antenna to the device section runs via the reflector, and wherein the shortest propagation path is longer than the far field distance such that 

          Regarding claim 12, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a positioner with a device section for supporting the device under test, wherein the positioner comprises a U-shaped pivoting arm, wherein a turntable is arranged on the U-shaped pivoting arm, and wherein side pieces of the U-shaped pivoting arm are rotatably mounted on opposite walls of a housing of the anechoic chamber; and at least one link antenna for establishing communication with the device under test and a plurality of different measurement antennas, wherein the measurement antennas are arranged in the anechoic chamber and are designed to carry out a total radiated power measurement, wherein the device under test is fixed in the device section of the positioner. ” in combination with all other elements as claimed in claim 12.
          Regarding claim 13, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “….A method for performing measurements of the total radiated power of a device under test, comprising: placing the device under test in an anechoic chamber on a positioner having a pivoting arm and a turntable arranged on the pivoting arm; moving the device under test in the anechoic chamber along a measurement path by the positioner; and measuring spurious emissions of the device under test using a plurality of measurement antennas arranged in the anechoic chamber while the device under test is moved along the measurement path, wherein the positioner moves the device section and the device under test along a measurement path lying on a full sphere due to a combination of the movement of the pivoting arm and the rotational movement of the turntable.” as claimed in claim 13.

        As to claim(s) 2-5 and 9-10, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 14-20, the claims are allowed as they further limit allowed claim 13.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Mellein (U.S Pub. 20190187199) discloses a test system for over the air (OTA) measurements of transceiver performance metrics of a device under test is provided. The test system comprises a device under test (DUT), at least one positioning device, at least one measurement antenna, and at least one measuring/control processor. The at least one measurement antenna is configured to establish a data link to the DUT and to transmit/receive test data to/from the DUT via the data link. The at least one positioning device is configured to adjust the position of the at least one measurement antenna around the DUT to specific measurement points, wherein the specific measurement points are distributed randomly around the DUT (see specification for more details).              Kildal (U.S Pub. 20140141727) discloses an apparatus including a chamber that defines an internal cavity therein, adapted to enclose the device under test, and including walls of an inwardly reflective material, rendering the walls reflective to electromagnetic waves, thereby simulating a multi-path environment. Thus, the chamber is a reverberation chamber. At least one moveable object and chamber antenna are arranged in the cavity. A measuring instrument is connected to the device under test and the chamber antenna, for measuring the transmission between them. Further, an improved antenna holder is disclosed, comprising three surfaces of a reflective material, said surfaces extending in planes which are orthogonal in relation to each other and each surface facing away from the other surfaces, and wherein a chamber antenna is arranged on each of said at least three surfaces. Other improvements relate to video surveillance, channel emulation and shielding (see specification for more details).
             Breit (U.S Pub. 20080129615) discloses an apparatus for determining a radiated performance characteristic of a wireless device, comprising: means for determining a measured signal characteristic of a forward link only signal received by the wireless device at each one of a plurality of associated time instances, wherein the plurality of associated time instances is relative to a starting time instance; and means for recording the measured signal characteristics in a log on the wireless device at each associated time instance in the plurality of associated time instances (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
10/28/2021